Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 12/27/2021, after the Non Final Office Action dated 10/7/2021. Claims 1, 4, 16 and 20 have been amended.
Claims 1-21 are pending.

Allowable Subject Matter
3.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the first input electrode is disposed in a second direction intersecting the first direction from the first output electrode, and the second input electrode is disposed in the second direction from the second output electrode, and the first input electrode includes a first extension portion extending toward the second output electrode, wherein the first input electrode is physically separated from the second input electrode, wherein the second output electrode includes a second contact portion coming into contact with the second pixel electrode and disposed in the first direction from the second input electrode, and wherein at least a portion of the first extension portion is disposed between the first output electrode and the second contact portion.”

The primary reason for the allowance of the independent claim 16 is the inclusion of the limitation 
“…a first transistor including a first control electrode, a first input electrode, and a first output electrode spaced apart from the first input electrode, and a first pixel electrode connected to the first output electrode; a second pixel adjacent to the first pixel in a first direction and including a second transistor including a second control electrode, a second input electrode, and a second output electrode spaced apart from the second input electrode, and a second pixel electrode connected to the second output electrode; a scan line configured to provide a scan signal to the first control electrode and the second control electrode; a first data line extending in the first direction and connected to the first input electrode to provide a first data signal to the first input electrode; and a second data line extending in the first direction and connected to the second input electrode to provide a second data signal to the second input electrode, wherein the first pixel electrode includes a second extension portion extending in the first direction to overlap the second input electrode and not to overlap the second data line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 16. Claims 17-19 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 20 is the inclusion of the limitation 
“…a first pixel including a first transistor including a first control electrode, a first input electrode, and a first output electrode spaced apart from the first input electrode, and a first pixel electrode connected to the first output electrode; a second pixel adjacent to the first pixel in a first direction and including a second transistor including a second control electrode, a second input electrode, and a second output electrode spaced apart from the second input electrode, and a second pixel electrode connected to the second output electrode; a scan line configured to provide a scan signal to the first control electrode and the second control electrode; a first data line extending in the first direction and connected to the first input electrode to provide a first data signal to the first input electrode; and a second data line extending in the first direction and connected to the second input electrode to provide a second data signal to the second input electrode, wherein the second pixel electrode includes a third extension portion extending in a fourth direction opposite to the first direction to overlap the first input electrode and not to overlap the first data line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 20. Claim 21 is also allowed due to the virtue of dependency.
Park et al. US 2015/0009465 and Shin et al. US 2011/0261307 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871






























==
1. (Currently amended) A display device comprising: a first pixel including a first transistor having a first control electrode, a first input electrode, and a first output electrode spaced apart from the first input electrode and a first pixel electrode connected to the first output electrode; a second pixel adjacent to the first pixel which is disposed in a first direction and including a second transistor having a second control electrode, a second input electrode, and a second output electrode spaced apart from the second input electrode and a second pixel electrode connected to the second output electrode; and a scan line configured to provide a scan signal to the first control electrode and the second control electrode, 

wherein the first input electrode is disposed in a second direction intersecting the first direction from the first output electrode, and the second input electrode is disposed in the second direction from the second output electrode, and the first input electrode includes a first extension portion extending toward the second output electrode, wherein the first input electrode is physically separated from the second input electrode, wherein the second output electrode includes a second contact portion coming into contact with the second pixel electrode and disposed in the first direction from the second input electrode, and wherein at least a portion of the first extension portion is disposed between the first output electrode and the second contact portion.  
2. (Original) The display device of claim 1, wherein the first extension portion includes a first portion extending in a third direction opposite to the second direction.  
3. (Original) The display device of claim 2, wherein the first extension portion further includes a second portion extending from the first portion in a fourth direction opposite to the first direction.  
4. (Currently amended) The display device of claim 3, wherein 
5. (Original) The display device of claim 4, wherein the second portion is disposed between the first output electrode and the second contact portion.  
6. (Original) The display device of claim 4, wherein a capacitance between the first contact portion and the second input electrode is substantially equal to a capacitance between the second contact portion and the first extension portion.  

8. (Original) The display device of claim 7, wherein a first storage electrode protrudes from the first storage line in the first direction to overlap the first contact portion, and a second storage electrode protrudes from the second storage line in the fourth direction to overlap the second contact portion.  
9. (Original) The display device of claim 1, further comprising: a first data line extending in the first direction and providing a first data signal to the first input electrode; and Page 4 of 13Application No. 17/179,750a second data line extending in the first direction and providing a second data signal to the second input electrode, wherein the first data line is connected to the first input electrode, and the second data line is connected to the second input electrode, respectively.  
10. (Original) The display device of claim 9, wherein the first pixel electrode includes a second extension portion extending to overlap the second input electrode.  
11. (Original) The display device of claim 10, wherein the first pixel electrode includes a stem portion extending in the first direction and a branch portion extending from the stem portion, and the second extension portion protrudes from the branch portion.  
12. (Original) The display device of claim 10, wherein a capacitance between the first data line and the first output electrode is substantially equal to a capacitance between the second input electrode and the second extension portion.  
13. (Original) The display device of claim 9, wherein the second pixel electrode includes a third extension portion extending to overlap the first input electrode.  
14. (Original) The display device of claim 13, wherein the second pixel electrode includes a stem portion extending in the first direction and a branch portion extending from the stem portion, and the third extension portion protrudes from the branch portion.  
15. (Original) The display device of claim 13, wherein a capacitance between the second data line and the second output electrode is substantially equal to a capacitance between the first input electrode and the third extension portion.  
16. (Currently amended) A display device comprising: a first pixel including 

a first transistor including a first control electrode, a first input electrode, and a first output electrode spaced apart from the first input electrode, and a first pixel electrode connected to the first output electrode; Page 5 of 13Application No. 17/179,750a second pixel adjacent to the first pixel in a first direction and including a second transistor including a second control electrode, a second input electrode, and a second output electrode spaced apart from the second input electrode, and a second pixel electrode connected to the second output electrode; a scan line configured to provide a scan signal to the and not to overlap the second data line.  
17. (Original) The display device of claim 16, wherein a capacitance between the first data line and the first output electrode is substantially equal to a capacitance between the second input electrode and the second extension portion.  
18. (Original) The display device of claim 16, wherein the second pixel electrode includes a third extension portion extending to overlap the first input electrode.  
19. (Original) The display device of claim 18, wherein a capacitance between the second data line and the second output electrode is substantially equal to a capacitance between the first input electrode and the third extension portion.  
20. (Currently amended) A display device comprising: a first pixel including a first transistor including a first control electrode, a first input electrode, and a first output electrode spaced apart from the first input electrode, and a first pixel electrode connected to the first output electrode; a second pixel adjacent to the first pixel in a first direction and including a second transistor including a second control electrode, a second input electrode, and a second output electrode spaced apart from the second input electrode, and a second pixel electrode connected to the second output electrode; Page 6 of 13Application No. 17/179,750a scan line configured to provide a scan signal to the first control electrode and the second control electrode; a first data line extending in the first direction and connected to the first input electrode to provide a first data signal to the first input electrode; and a second data line extending in the first direction and connected to the second input electrode to provide a second data signal to the second input electrode, wherein the second pixel electrode includes a third extension portion extending in a fourth direction opposite to the first direction to overlap the first input electrode and not to overlap the first data line.  
21. (Original) The display device of claim 20, wherein a capacitance between the second data line and the second output electrode is substantially equal to a capacitance between the first input electrode and the third extension portion.





2. (Previously Presented) A display apparatus comprising a first pixel circuit and a second pixel circuit, wherein the first pixel circuit comprises a first transistor, a second transistor, a third transistor, a first capacitor, and a first circuit, wherein the second pixel circuit comprises the first transistor, the second transistor, a fourth transistor, the first capacitor, and a second circuit, wherein the first circuit and the second circuit each comprise a display device, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, wherein the one electrode of the first capacitor is electrically connected to one of a source and a drain of the third transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the first circuit, wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor, wherein the one of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the fourth transistor, and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second circuit.



4. (Original) The display apparatus according to claim 2, wherein the first circuit and the second circuit comprise a liquid crystal device as the display device, and wherein one electrode of the liquid crystal device is electrically connected to the other of the source and the drain of the third transistor or the fourth transistor.

5. (Original) The display apparatus according to claim 4, further comprising a third capacitor, wherein one electrode of the third capacitor is electrically connected to the one electrode of the liquid crystal device.

6. (Previously Presented) The display apparatus according to claim 2, wherein the first capacitor comprises a fifth capacitor and a sixth capacitor, and wherein the fifth capacitor and the sixth capacitor are connected in parallel.



8. (Previously Presented) An electronic device comprising the display apparatus according to claim 1 and a camera.

9. (Previously Presented) The display apparatus according to claim 3, wherein the first capacitor comprises a fifth capacitor and a sixth capacitor, and wherein the fifth capacitor and the sixth capacitor are connected in parallel.

10. (Previously Presented) The display apparatus according to claim 4, wherein the first capacitor comprises a fifth capacitor and a sixth capacitor, and wherein the fifth capacitor and the sixth capacitor are connected in parallel.

11. (Previously Presented) The display apparatus according to claim 5, wherein the first capacitor comprises a fifth capacitor and a sixth capacitor, and wherein the fifth capacitor and the sixth capacitor are connected in parallel.

12. (Previously Presented) The display apparatus according to claim 2, wherein the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel 

13. (Previously Presented) The display apparatus according to claim 3, wherein the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (Mis Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf).

14. (Previously Presented) The display apparatus according to claim 4, wherein the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (Mis Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf).

15. (Previously Presented) The display apparatus according to claim 5, wherein the transistors in the first pixel circuit and the second pixel circuit each comprise a metal oxide in a channel formation region, and the metal oxide comprises In, Zn, and M (Mis Al, Ti, Ga, Ge, Sn, Y, Zr, La, Ce, Nd, or Hf).